09/11/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 20-0446

                                        OP 20-0446


 STEPHANIE MOORING,Individually and as Personal
 Representative of Estate of Eryon Barnett, Deceased,
 to specifically include his Minor Son, B.J.W., and
                                                                        SEP       201
                                                                             Greenwood
 Sarah Woolard, on behalf of B.J.W., a Minor,                         Bowen          Court
                                                                            SuPreme
 Individually,                                                      Vatic of of Montana
                                                                       State


            Petitioner,
                                                                    ORDER
       v.

 MONTANA EIGHTEENTH JUJDICIAL DISTRICT
 COURT,HON. RIENNE McElyea, Presiding,

            Respondent.



       Petitioner Stephanie Mooring, by counsel, has filed a        petition for a writ of
supervisory control asking this Court to reverse two Eighteenth Judicial District Court
orders denying Petitioner's discovery requests for peer-reviewed health care information
regarding her son Eryon Barnett's death.
       Having reviewed the petition, the Court deems it appropriate to obtain a response in
accordance with M. R. App. P. 14(7)(a). Therefore,
      IT IS ORDERED that the Eighteenth Judicial District Court, Defendant Bozeman
Deaconess Hospital, or both are granted twenty days to respond to the petition.
      The Clerk is directed to provide a copy of this Order to all counsel of record in
Gallatin County Cause No. DV-18-235B, and to the Honorable Rienne H. McElyea,
District Court Judge, presiding.
      DATED this 011 day of September, 2020.
                                                For the Court,